Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 17, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  159642                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159642
                                                                     COA: 342408
                                                                     Wayne CC: 15-003289-FH
  WILLIAM LARENZO SHOULDERS,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the March 28, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

          I respectfully dissent because I would not deny leave to appeal but instead would
  remand for resentencing. Contrary to MCL 769.34(3)(a), which provides that “[t]he court
  shall not use an individual’s . . . race . . . to depart from the appropriate sentence range,”
  the trial court here expressly referenced defendant’s race in order to justify its departure
  sentence below the legislative guidelines. For this reason alone, resentencing is warranted.
  Furthermore, however, the sentence of probation imposed, in my view, constitutes an abuse
  of sentencing discretion in light of the intrinsic seriousness of the offense at issue--
  operating a motor vehicle while intoxicated causing death, MCL 257.625(4). That is, for
  this offense, the sentencing guidelines always provide for a sentence of imprisonment, even
  where all other offense variables (beyond Offense Variable 3, which is necessarily scored
  at 50 points) are scored at zero and all prior record variables are also scored at zero. See
  MCL 777.12f; MCL 777.33(2)(c); MCL 777.64.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 17, 2020
           b0414
                                                                                Clerk